Title: General Orders, 4 August 1780
From: Washington, George
To: 


					
						Head Quarters Peekskill Friday August 4th 1780
						
							Parole Ontario 
							 Countersigns L. A. Watchword Advance
						
					
					
						Evening Orders
						Colonel Livingston with his own regiment, is ’till further orders, to garrison the redoubts at Stoney and VerPlanks points—He will be under the direction of, and make reports to, Major General Arnold commanding at West Point—The Detachments now at those Posts, on the Arrival of that regiment are to join their Brigades.
					
				